Per Curiam.
The rule in Lambert v. Oakes (1 Lord Raym. 443) is, that the holder must have demanded, or done his endeavour to demand the money. But the law is not so unreasonable as to require an impossibility: and therefore it is said (id Anon. 743) that where the drawee of a bill has absconded before the day of payment, notice of the fact is equivalent to notice of demand and dishonour. In Duncan v. M’Cullough (4 Serg. & Rawle 480) the principle was recognised as being applicable to a promissory note; and it has been established by direct decision in some of our neighbouring states. It would have been idle for the plaintiffs to demand payment at the late residence of Robinson, the drawer, after he had absconded. Where, indeed, the' drawer of a note or the drawee of a bill has merely removed from the place of his residence indicated by the bill, it is the business of the holder to inquire for him and ascertain where he has gone, in order that he may follow him; but when he has secretly fled, an application at the place would lead to no information in respect to him, and the law requires nothing which is nugatory. The other errors are either resolvable by this principle, or are plainly unfounded.
Judgment affirmed.